Case 1:19-cv-02508-RM-KLM Document 50 Filed 08/28/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-02508-RM-KLM

  ZACHARIAH ROBERTSON, individually and on behalf of all others similarly situated,

         Plaintiff,

  v.

  WHITMAN CONSULTING ORGANIZATION, INC.,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         In this case brought under the Fair Labor Standards Act, United States Magistrate Judge

  Kristen L. Mix has issued a recommendation (ECF No. 45) to grant Plaintiff’s motion for

  conditional certification (ECF No. 31). Defendant filed an objection to the recommendation

  (ECF No. 46), but subsequent discussions between the parties led to the filing of a stipulated

  motion to modify the recommendation (ECF No. 47).

         In the recommendation, the magistrate judge concluded that Defendant should have to

  post a notice and consent form “on all jobsites where putative class members are currently

  working, including those jobsites that are owned and operated by Defendant’s clients” (ECF

  No. 45 at 10). However, the parties agree that fulfilling this requirement would be impractical

  because Defendant’s employees regularly work on streets or sidewalks or in open fields

  servicing natural gas lines and other types of lines. Consequently, the parties propose modifying

  the recommendation to require Defendant to post the notice and consent form at only four

  physical locations—two established worksites near Blackhawk, Colorado, and St. Paul,
Case 1:19-cv-02508-RM-KLM Document 50 Filed 08/28/20 USDC Colorado Page 2 of 2




  Minnesota, and two offices in Thornton, Colorado, and Rifle, Colorado. The Court agrees that

  modifying the recommendation makes sense under the circumstances.

         Accordingly, the Court grants the motion to modify the recommendation, and

  Defendant’s objection is moot. As there is no longer any objection to the recommendation, the

  Court may review it under any standard the Court deems appropriate. See Summers v. State of

  Utah, 927 F.3d 1165, 1167 (10th Cir. 1991). The Court finds the magistrate judge’s analysis was

  thorough and sound with respect to granting conditional certification to Plaintiff’s putative class

  and authorizing the proposed notice. And the Court discerns no clear error on the face of the

  record. The recommendation, as modified, is incorporated herein by reference. See 28 U.S.C.

  § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         Therefore, the Court GRANTS the motion to modify (ECF No. 47), DENIES AS MOOT

  Defendant’s objection (ECF No. 46), and ACCEPTS and ADOPTS the recommendation (ECF

  No. 45), as modified herein.

         DATED this 28th day of August, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
